IN THE SUPREME COURT OF PENNSYLVANIA
                                MIDDLE DISTRICT


 RAMEZ ZIADEH, ACTING SECRETARY OF     : No. 83 MAP 2022
 THE DEPARTMENT OF ENVIRONMENTAL       :
 PROTECTION AND ACTING                 :
 CHAIRPERSON OF THE                    :
 ENVIRONMENTAL QUALITY BOARD           :
                                       :
                                       :
            v.                         :
                                       :
                                       :
 PENNSYLVANIA LEGISLATIVE              :
 REFERENCE BUREAU, VINCENT C.          :
 DELIBERATO, JR., DIRECTOR OF THE      :
 LEGISLATIVE REFERENCE BUREAU, AND :
 AMY J. MENDELSOHN, DIRECTOR OF        :
 THE PENNSYLVANIA CODE AND             :
 BULLETIN                              :
                                       :
                                       :
 APPEAL OF: CONSTELLATION ENERGY       :
 CORPORATION AND CONSTELLATION         :
 ENERGY GENERATION, LLP,               :
                                       :
                  Possible Intervenors :


                                          ORDER


PER CURIAM
       AND NOW, this 12th day of October, 2022, the Notice of Appeal is QUASHED.

See Pa.R.A.P. 501 (allowing an aggrieved party to file an appeal); In re Barnes

Foundation, 871 A.2d 792, 795 (Pa. 2005) (holding that the failure to secure intervenor

status forecloses the ability to file a cognizable appeal).